DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  ACADEMY FOR POSITIVE LEARNING, INC., a Florida not-for-profit
 corporation, PALM BEACH MARITIME MUSEUM, INC., a Florida not-
  for-profit corporation, d/b/a PALM BEACH MARITIME ACADEMY,
  MARLENY OLIVO, an individual, and PEDRO OLIVO, an individual,
                               Appellants,

                                     v.

 SCHOOL BOARD OF PALM BEACH COUNTY, FLORIDA and G-STAR
  SCHOOL OF THE ARTS, INC., a Florida not-for-profit corporation,
                        Appellees.

                              No. 4D19-2816

                              [April 21, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case No. 50-2019-CA-000405-
XXXX-MB.

   Shawn A. Arnold and Braxton A. Padgett of The Arnold Law Firm, LLC,
Jacksonville, for appellants.

  Jon L. Mills of Boies Schiller Flexner LLP, Miami, and Stuart A. Singer
and Sabria A. McElroy of Boies Schiller Flexner LLP, Fort Lauderdale, for
appellee, School Board of Palm Beach County.

                      ON MOTION FOR REHEARING

PER CURIAM.

   Denied.

LEVINE, C.J., DAMOORGIAN, CONNER, FORST, KLINGENSMITH, KUNTZ, and ARTAU,
JJ., concur.
CIKLIN, J., dissents with opinion, in which WARNER, GROSS, and MAY, JJ.,
concur.
GERBER, J., recused after supplemental briefing.

CIKLIN, J., dissenting from denial of rehearing.
   I dissent from the majority’s denial of the motion for rehearing in this
matter for one primary reason: the refusal of the majority to recognize a
controlling opinion from the Florida Supreme Court released the day after
our issuance of the instant en banc opinion.

   Directly on point, Emerson v. Hillsborough County, So. 3d, 2021 WL
732664, 46 Fla. L. Weekly S45 (Fla. Feb. 25, 2021), renders our majority
opinion, as it relates to severability, flat-out erroneous. In a case arising
out of Hillsborough County dealing with a voter-approved extra one
percent sales tax for local transportation, the Florida Supreme Court
declared the Hillsborough County referendum to be dead in its tracks
because the referendum included a provision establishing an unlawful
oversight board to distribute the money collected. The provision for the
oversight board conflicted with an existing statute conferring such
distribution authority to the county commission.

   Most importantly, and apparently on all fours with the issue before us,
the Florida Supreme Court held in part that the one percent tax could not
be severed from the illegal provision implementing an oversight board,
because the valid and invalid elements of the referendum were so
inseparable that the court could not assume the voters would have
approved the tax without the unlawful proviso:

         Article 11 manifests a dual purpose to impose a surtax and
      to require that the proceeds of the surtax be distributed and
      used in accordance with the elaborate and detailed scheme
      established in the article. One element of that dual purpose
      cannot reasonably be divorced from the other.             The
      unconstitutional provisions of article 11 therefore are not
      merely ancillary to the surtax but are integral to the overall
      purpose of the surtax initiative. The tax and the distribution
      scheme form an interlocking plan. They are functionally
      dependent. The purpose of the voters in levying a tax that is
      designed to be distributed and used in a specified manner—
      with elaborate provisions to implement and enforce that
      design—is thwarted if the tax is levied but the provisions
      approved by the voters governing the distribution and use of
      the tax are set aside. The voters supported taxing with
      controls on spending the proceeds of the tax. They should not
      be saddled with the taxing without having the benefit of the
      controls. Given the functional dependence of the valid and
                                    -2-
      the invalid provisions, the “taint of [the] illegal provision[s] has
      infected the entire enactment.” So the whole of article 11 is
      invalid.

Id. at *7 (citation omitted).

    Likewise, in this case, the purpose of the voters in levying a tax that is
designed to be distributed and used in a specified manner—here, for the
benefit of noncharter public schools—is thwarted if the tax is levied but
the provisions approved by the voters governing the distribution and use
of the tax are set aside. Thus, under Emerson, the instant referendum’s
exclusion of charter schools from the tax revenues is not severable. The
majority’s contention that “the parties’ agreement as to severability” is
controlling borders on farcical.

    As in Emerson, “the intent of the electorate” must be the underlying
polestar in any analysis concerning severability. In this case, the
agreement by the School Board and the charter schools to “sever and strike
the ‘non-charter’ limitation from the 2018 referendum” is a nullity because
it ignores the cardinal principles of severance as Emerson reminds us:
“The purpose of the voters in levying a tax that is designed to be distributed
and used in a specified manner . . . is thwarted if the tax is levied but the
provisions approved by the voters governing the distribution and use of
the tax are set aside.” Id.

   While it is true that the instant pending motion for rehearing did not
address the issue of severability, that is of no consequence because we are
expected to get it right. See Fla. R. App. P. 9.330(e) (“The rule is not meant
to limit the court's inherent authority to reconsider nonfinal appellate
orders and decisions.”). Also, rule 9.331(d)(1) provides: “A rehearing en
banc may be ordered by a district court of appeal on its own motion or on
motion of a party.” In fact, appellate courts have the inherent power to
reconsider an issue—even if it has become the law of the case. White
Sands, Inc. v. Sea Club V. Condo. Ass’n, Inc., 591 So. 2d 286, 288 (Fla. 2d
DCA 1991) (“An appellate court has inherent authority to reconsider and
reverse a previous ruling that is law of the case.” (citing Strazzulla v.
Hendrick, 177 So. 2d 1 (Fla. 1965))).

   Thus, if this court may reconsider a ruling that has become the law of
the case, then surely this court should reconsider a ruling where, as here,
mandate has not yet issued and a recent Florida Supreme Court decision
calls into question a key aspect of the ruling. Indeed, this court has both

                                      -3-
the authority and the duty to sua sponte reconsider the severability issue
in light of the Florida Supreme Court’s recent precedent.

    It would be one thing if the majority did not have the benefit of this
newly released Florida Supreme Court case—but it does. And this decision
is in our face and embarrassingly glaring. While it’s plausible to simply
permit this case to work its way through the system, we should all feel
uneasy that the majority is not correcting its opinion or at the very least
simply acknowledging the Hillsborough County case for historical
reference.

   By deciding to en banc this case (and strip away this Court’s well-
reasoned original 2-1 panel decision), the majority has set in motion a
potentially devastating set of events that will affect every student in Palm
Beach County.

  I would grant the motion for rehearing, discharge en banc consideration
and revert our holding to the original panel decision.

WARNER, GROSS and MAY, JJ., concur.

                           *         *         *




                                    -4-